Exhibit 10.5

THE BANK OF NEW YORK MELLON CORPORATION

The Bank of New York Company, Inc. 2003 Long-Term Incentive Plan

PERFORMANCE AWARD AGREEMENT

THIS AGREEMENT, made as of this 10TH day of March, 2008, by and between The Bank
of New York Mellon Corporation (the “Corporation”),

a        

        n        

                d        

                                                             , a key employee
(the “Grantee”) of the Corporation

WITNESSETH THAT:

WHEREAS, Grantee is now employed by the Corporation (“Corporation”, when used
herein with reference to employment of Grantee, shall include any affiliate of
the Corporation) as a key employee; and

WHEREAS, under and pursuant to The Bank of New York Company, Inc. 2003 Long-Term
Incentive Plan (the “Plan”), the Corporation may grant to certain key employees
Performance Shares and Performance Share Units, as each are described in the
Plan, providing the Grantee with shares, or share units representing shares, of
common stock, par value $.01 per share, of the Corporation (the “Stock”) subject
to restrictions set forth in the Plan and in this Agreement; and

WHEREAS, the Corporation desires to grant to Grantee a Performance Award
denominated as (i) an award of «NUMBER» Performance Shares and (ii) a
Performance Share Unit representing the right to receive «NUMBER» shares of
Stock;

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto hereby agree with each
other as follows:

SECTION 1: Performance Award

1.1 Subject to the terms and conditions set forth herein and to the terms of the
Plan, and in order to provide an additional incentive for Grantee, as a key
employee, to work for the long-range success of the Corporation, the Corporation
hereby awards to Grantee a Performance Award consisting of the number of
Performance Shares stated above, and a Performance Share Unit representing the
right to receive the number of shares of Stock stated above, in each case
subject to adjustment as provided in Section 15 of the Plan. Dividends, or
dividend equivalents, as the case may be, shall accrue with respect to the
Performance Award, but shall not be paid to, or earned by, the Grantee unless
and to the extent the underlying Performance Award is earned as provided in
Section 4.1 hereof. Each time a cash dividend is paid on the Stock, there shall
be added to (i) the number of Performance Shares then outstanding hereunder a
number of full and fractional shares of Stock the Grantee would have received
if, as of the record date for such dividend, a number of shares of Stock equal
to the number of Performance Shares outstanding hereunder had been held for the
Grantee’s account under the Corporation’s Stock Purchase and Dividend
Reinvestment Plan and (ii) the number of shares represented by the Performance
Share



--------------------------------------------------------------------------------

Unit then outstanding hereunder a number of full and fractional shares of Stock
the Grantee would have received if, as of the record date for such dividend, a
number of shares of Stock equal to the number of shares represented by the
Performance Share Unit outstanding hereunder had been held for the Grantee’s
account under the Corporation’s Stock Purchase and Dividend Reinvestment Plan.

SECTION 2: Form of Payment

2.1 The Committee, as hereinafter defined, shall have the authority, in its
discretion, to determine that any obligation of the Corporation with respect to
the Performance Share Unit may be paid in cash, in shares of stock, or part in
cash and part in shares of Stock.

SECTION 3: Restrictions on Transfer

3.1 No Performance Shares or Performance Share Unit awarded hereunder or any
interest therein may be sold, transferred, assigned, pledged or otherwise
disposed of (any such action being hereinafter referred to as a “Disposition” of
shares) by the Grantee until such time as this restriction lapses with respect
to such shares pursuant to Section 4 hereof. Any attempt to make such a
Disposition shall be null and void and result in the immediate forfeiture and
return to the Corporation without consideration of any shares of Stock or unit
as to which restrictions on Disposition shall at such time be in effect.

3.2 Grantee agrees that a restrictive legend in substantially the following form
may be placed on the Performance Shares awarded hereunder:

“The sale, transfer, assignment, pledge or other disposition of the shares
represented by this certificate is subject to the restrictions set forth in The
Bank of New York Company, Inc. 2003 Long-Term Incentive Plan and in the
Performance Award Agreement (the “Agreement”) executed thereunder dated as of
March 10, 2008, copies of each of which are available for inspection at the
principal office of The Bank of New York Mellon Corporation. No such transaction
shall be recognized as valid or effective unless there shall have been
compliance with the terms and conditions of such Agreement.”

3.3 Grantee hereby authorizes the Corporation or its agents to retain custody of
the Performance Shares awarded hereunder until such time as the restrictions on
Disposition lapse. As soon as practicable after the date on which restrictions
on Disposition of any shares lapse, the Corporation will cause such shares to be
credited to a book-entry account in Grantee’s name with the restrictive legend
described in Section 3.2 hereof removed. As soon as practicable after the
signing of this Agreement, Grantee shall deliver it to the Corporation’s
Executive Compensation area (AIM No. 151-0722).

3.4 Grantee understands that the transfer agent for the Performance Shares will
be instructed to effect transfers of the Performance Shares awarded hereunder
only upon satisfaction of the conditions set forth herein and in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4:

Lapse of Restrictions, Forfeiture of Shares and Earning of Performance Share
Unit

4.1. Performance Condition. For the performance period beginning January 1, 2008
and ending on December 31, 2010 or, if earlier, the date of a Change in Control,
as defined in the Plan, (the “Performance Period”), the total number of
Performance Shares on which the restrictions shall lapse and the total number of
shares of Stock (or cash equivalent thereof) that will be issued and/or paid for
the Performance Share Unit will be based on the Corporation’s Total Return to
Shareholders relative (i)  2/3 to the peer group’s (the “Peer Group’s”) Total
Return to Shareholders and (ii)  1/3 to the Standard & Poor’s Financials Index
companies (the “Index”) Total Return to Shareholders, provided that the
Committee retains negative discretion to reduce or eliminate any and all amounts
that would otherwise be payable as provided herein. The list of companies
included within the Peer Group is attached hereto as Exhibit A.

(a) Total Return to Shareholders. For purposes of this Agreement, Total Return
to Shareholders for the Performance Period for the Corporation, for each company
in the Peer Group and for each company in the Index will be the Total Return to
Shareholders for those companies, as such amounts are calculated and reported as
provided on Exhibit A. For purposes of measuring the Total Return to
Shareholders in relation to the Peer Group and the Index, the following shall
apply:

(i) Peer Group. Each company in the Peer Group will then be ranked in descending
order by the Total Return to Shareholders so calculated and the Corporation’s
Total Return to Shareholders shall be ranked in relation thereto, using the
method specified on Exhibit A. If a company within the Peer Group ceases to be
publicly traded during the Performance Period, such company shall be excluded
from the Peer Group for the entire Performance Period, except that if a company
in the Peer Group is acquired by a company that is “diversified financials
company”, as determined by reference to the GICS reporting code used for
reporting to the Securities and Exchange Commission, then such company shall
remain within the Peer Group.

(ii) Index. Each company in the Index will then be ranked in descending order by
the Total Return to Shareholders so calculated and the Corporation’s Total
Return to Shareholders shall be ranked in relation thereto, using the method
specified on Exhibit A. Only those companies included in the Index at the
commencement of the Performance Period will be ranked and if a company within
the Index ceases to be included within the Index during the Performance Period,
such company shall be excluded from the Index for the entire Performance Period.

(b) Application of Performance Condition.

(i) The total number of Performance Shares awarded will be multiplied by the
Performance Factor identified on the Performance Share Payout Schedule that
corresponds to the Corporation’s relative ranking in relation to the Peer Group
and the Index, and weightings assigned thereto, to determine the number of
Performance Share earned. The Performance Share Payout Schedule is attached
hereto as Exhibit B.

 

- 3 -



--------------------------------------------------------------------------------

(ii) The total number of shares subject to the Performance Share Unit will be
multiplied by the Performance Factor identified on the Performance Share Unit
Payout Schedule that corresponds to the Corporation’s relative ranking in
relation to the Peer Group and the Index, and weightings assigned thereto, to
determine the number of shares of Stock earned pursuant to such award. The
Performance Share Unit Payout Schedule is attached hereto as Exhibit C.

(iii) Notwithstanding the foregoing, in the case of a Change in Control, the
Grantee shall be entitled to a pro-rata portion of each of the Performance
Shares and Performance Share Units (rounded down to the nearest whole share),
based upon (x) the number of whole completed months during the Performance
Period in relationship to 36 months, and (y) the Performance Factor applicable
to the Corporation’s actual Total Return to Shareholders percentile rank for
such Period as set forth on Exhibits B and C, respectively.

(iv) The lapse of restrictions on the Performance Shares and the issuance of
shares (or cash) pursuant to the Performance Share Unit are expressly contingent
upon the extent to which the performance criteria is satisfied. Notwithstanding
anything set forth in this Agreement, no payment shall exceed any applicable
limits set forth in the Plan.

(c) Employment Condition. Notwithstanding Sections 4.1(a) and (b) hereof, and
except as provided in Section 4.1(d), a derestriction of the Performance Shares
and/or the issuance of shares or payment of cash pursuant to the Performance
Units pursuant to this Section 4.1 shall only occur if Grantee continues to be
actively employed by the Corporation or any of its affiliates on the last day of
the Performance Period.

(d) Exceptions to Employment Condition. Notwithstanding Section 4.1(c), if the
Grantee’s termination of employment occurs prior to the end of the Performance
Period by reason of (i) Grantee’s death, (ii) Grantee’s disability (covered by a
long-term disability plan of the Corporation or an affiliate then in effect),
(iii) Grantee’s termination of employment by the Corporation without “Cause”, as
defined in Section 3(d) of Grantee’s Transition Agreement with The Bank of New
York Company, Inc. dated June 25, 2007 (the “Transition Agreement”) on or before
June 30, 2010, (iv) Grantee’s termination of employment by the Corporation
without “Cause”, as defined in the Transition Agreement, after June 30, 2010,
(v) Grantee’s termination of employment by Grantee for “Good Reason,” as defined
in Section 3(d) of the Transition Agreement on or before June 30, 2010,
(vi) Grantee’s termination of employment pursuant to the terms and conditions of
the Special Termination Right, as such term is defined in the Transition
Agreement, after June 30, 2010, (vii) Grantee’s termination on or after
Grantee’s attainment of age 55 and before Grantee’s attainment of age 60, with
ten years of credited employment with the Corporation or an affiliate or
predecessor thereof, (viii) Grantee’s termination on or after Grantee’s
attainment of age 60, or (ix) sale of a business unit or subsidiary of the
Corporation by which Grantee is employed, then Grantee shall be entitled to a
pro-rata or other derestriction of the Performance Shares and a pro-rata or

 

- 4 -



--------------------------------------------------------------------------------

other issuance of shares (or payment of cash) pursuant to the Performance Share
Units (rounded down to the nearest whole share), as set forth in the following
sentence. In the case of a termination of employment pursuant to subclauses (i),
(ii), (iv), (vii), (viii) and (ix), the pro-rata derestriction and issuance
shall be equal to the number of shares (or amount of cash) the Grantee would
have received if he had remained employed through the last day of the
Performance Period, multiplied by a fraction equal to the number of whole months
of employment completed during the Performance Period divided by 36 months, or
in the case of a termination of employment pursuant to subclauses (iii), (v) or
(vi), the destriction and issuance shall be equal to all of the Performance
Shares and Performance Share Units, in either case contingent upon the extent to
which the performance criteria is satisfied for such Performance Period. In the
event the Grantee is entitled to a pro-rata or other derestriction or issuance
as set forth in this Section 4.1(d), the timing of such derestriction or
issuance shall be in accordance with Sections 3.3 and 4.1(e), respectively.

(e) Issuance of Shares for Performance Share Unit. To the extent some or all of
the shares of Stock represented by the Performance Share Unit are earned as
provided in Section 4.1 and upon the certification set forth in Section 4.2
hereof, the Corporation will either (i) cause to be delivered to Grantee (which
delivery may be by interoffice mail or by the U.S. mail at the last address for
Grantee then indicated in the Corporation’s records) certificates for such
shares registered in the name of Grantee (or cash) or (ii) credit such shares
(or cash) to a book-entry account in Grantee’s name; provided further that the
issuance of shares and/or payment of cash earned pursuant to the Performance
Share Unit shall be made within 2 1/2 months following the end of the year in
which the Performance Period ends. If payment is made in cash, the amount will
be based upon the Fair Market Value of the shares otherwise issuable, as defined
under the Plan, on the last day of the Performance Period, payable without
interest.

4.2 Committee Certification. As promptly as practicable after the end of the
Performance Period, the Human Resources and Compensation Committee of the Board
of Directors (the “Committee”) shall determine, in accordance with the terms of
the Plan and this Agreement, and certify whether and the extent to which the
performance criteria has been satisfied and the number, if any, of the
Performance Shares and/or shares (or cash) represented by the Performance Share
Unit are earned under Section 4.1, subject further to its negative discretion to
reduce or eliminate such amounts.

4.3 Except as provided in Section 4.1(d) above, upon the effective date of a
termination of Grantee’s employment with the Corporation all Performance Shares
then subject to restrictions on Disposition, including any dividends accrued
thereon, and stock (and/or cash) subject to the Performance Share Unit,
including any dividend equivalents accrued thereon, shall immediately be
forfeited and returned to the Corporation without consideration or further
action being required of the Corporation. For purposes of this Agreement, the
effective date of Grantee’s termination shall be the date upon which Grantee
ceases to perform services as an employee of the Corporation or any of its
subsidiaries, without regard to accrued vacation, severance or other benefits or
the characterization thereof on the payroll records of the Corporation or any of
its subsidiaries.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 5: Miscellaneous

5.1 Notwithstanding any other provision of this Agreement, Grantee hereby agrees
to take any action, and consents to the taking of any action by the Corporation,
with respect to the Stock awarded hereunder necessary to achieve compliance with
applicable laws or regulations in effect from time to time. Any determination by
the Committee with respect to the need for any action in order to achieve such
compliance with laws or regulations shall be final, binding and conclusive. The
Corporation shall in no event be obligated to register any securities pursuant
to the Securities Act of 1933 (as the same shall be in effect from time to time)
or to take any other affirmative action in order to cause the award of Stock
under the Plan, the lapsing of restrictions thereon or the delivery of
certificates therefor to comply with any law or regulation in effect from time
to time.

5.2 Grantee shall be advised by the Corporation or an affiliate as to the amount
of any federal, state, local or foreign income or employment taxes required to
be withheld by the Corporation or such affiliate on the compensation income
resulting from the award of, or lapse of restrictions on, or issuance of the
Stock or payment of cash. Grantee shall pay any taxes required to be withheld
directly to the Corporation or any affiliate in cash upon request, except that
the Grantee may satisfy such obligation in whole or in part by requesting the
Corporation in writing to withhold from the shares of Stock otherwise
deliverable to the Grantee shares of Common Stock having a Fair Market Value, as
defined in the Plan, on the date of determination of the tax, equal to the
amount of the withholding tax obligation to be so satisfied. Grantee understands
that no shares of Stock shall be delivered to Grantee, notwithstanding the
earning thereof, unless and until Grantee shall have satisfied any obligation
for withholding taxes with respect thereto as provided herein.

5.3 Grantee hereby indemnifies the Corporation and holds it harmless from and
against any and all damages or liabilities incurred by the Corporation
(including liabilities for attorneys’ fees and disbursements) arising out of any
breach by the Grantee of this Agreement, including, without limitation, any
attempted Disposition in violation of Section 3.1 hereof.

5.4 Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of the Corporation or affect any right that the Corporation may
have to terminate the employment of Grantee.

5.5 This Agreement is subject in all respects to the terms of the Plan, as
amended and interpreted from time to time by the Committee; provided, however,
that no alteration, amendment, revocation or termination of the Plan shall,
without the written consent of Grantee, adversely affect the rights of Grantee
with respect to the awards made hereunder. Should there be any inconsistency
between the provisions of this Agreement and the terms and conditions of the
Plan, the provisions in the Plan shall govern, provided further that in the
event of any discrepancy between this Agreement and the Transition Agreement,
the Transition Agreement shall control. Grantee may obtain a copy of the Plan by
writing or calling the Executive Compensation Division of the Corporation’s
Human Resources Department.

5.6 This Agreement shall be construed and enforced in accordance with the laws
of the State of New York, other than any choice of law provisions calling for
the application of laws of another jurisdiction.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE BANK OF NEW YORK MELLON CORPORATION By:  

 

  Chief Executive Officer GRANTEE

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

Peer Group Companies/Calculation & Method



--------------------------------------------------------------------------------

EXHIBIT B

Performance Share Payout Schedule



--------------------------------------------------------------------------------

EXHIBIT C

Performance Share Unit Payout Schedule